Order modified so as to require defendants to produce certified copies of New York State income tax returns of the corporate defendant relating to the calendar year 1954 or any part thereof, and so as to eliminate the requirement of the production of any other returns, and as so modified, affirmed, without costs of this appeal to any party. Memorandum: There is no showing in the papers before us which justifies the production of the tax returns of the individual defendant or the production of the tax returns of the corporate defendant for any other than the year 1954. All concur. (Appeal from an order of Herkimer Special Term directing production of certain records of the Moose Head Hotel for discovery and inspection.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.